 

Exhibit 10.12

 

TWELFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT
ESCROW INSTRUCTIONS

 

THIS TWELFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is entered into as of December 27, 2013 by and
among Harvard Square LLC, a Washington limited liability company (“Developed
Land Seller”); LDEV, LLC, a Washington limited liability company (“Undeveloped
Land Seller”, and together with Developed Land Seller, individually and
collectively, “Seller” or “Sellers”); and The Freshwater Group, Inc., an Arizona
corporation (“Buyer”).

 

WHEREAS, Seller and Buyer previously entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions (as amended, the “Purchase and Sale
Agreement”) dated as of August 27, 2013 with respect to certain premises
commonly known as Harvard Square, located in the City and County of Denver,
Colorado, more particularly described on Exhibit A-1 to the Purchase and Sale
Agreement, and that certain adjacent undeveloped real property more particularly
described on Exhibit A-2 to the Purchase and Sale Agreement, as more
particularly described therein.

 

WHEREAS, Seller and Buyer mutually desire to reaffirm and amend the Purchase
Agreement as provided below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.          All capitalized terms used and not defined herein shall have the
meanings given to them in the Purchase and Sale Agreement.

 

2.          Extension of Title Review Period and Due Diligence Period.   The
definitions of “Title Review Period” (as defined in Section 3.2 of the Purchase
and Sale Agreement) and “Due Diligence Period” (as defined in Section 5.1 of the
Purchase and Sale Agreement) shall be amended in their entirety to mean “the
period beginning on the Effective Date and ending on December 30, 2013” such
that each of the Title Review Period and the Due Diligence Period shall expire
on December 30, 2013. All references in the Purchase and Sale Agreement to the
“expiration of the Title Review Period” or the “expiration of the Due Diligence
Period” shall be deemed to occur on December 30, 2013.

 

3.          Except as expressly modified hereby, the Purchase and Sale Agreement
is hereby ratified and shall remain in full force and effect, enforceable in
accordance with its terms.

 

4.          This Amendment may be executed in multiple counterparts, which taken
together shall constitute one and the same instrument, and executed counterparts
may be delivered via facsimile or e-mail, the parties agreeing to be bound by
such delivery.

 

[Remainder of page intentionally left blank.]

 

1

 

 

This Twelfth Amendment has been executed as of the date and year first above
written.

 

SELLER:

 

HARVARD SQUARE, LLC, a Washington limited liability company

 

By: RC Manager, Inc., a Washington corporation and its Manager     By: /s/
Charles S. Lytle Name: Charles S. Lytle Its: President

 

UNDEVELOPED LAND SELLER:

 

LDEV, LLC, a Washington limited liability company

 

By: RC Manager, Inc., a Washington corporation and its Manager

 

By: /s/ Charles S. Lytle Name: Charles S. Lytle Its: President

 

BUYER:

 

THE FRESHWATER GROUP, INC.,

an Arizona corporation

 

By: /s/ Carl Mittendorf Name: Carl Mittendorf Its: Chief Investment Officer

 

s-1

